Name: (2014/185/EU): Council Decision of 11 February 2014 on the signing, on behalf of the Union, of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  international affairs;  Europe
 Date Published: 2014-04-05

 5.4.2014 EN Official Journal of the European Union L 102/1 COUNCIL DECISION of 11 February 2014 on the signing, on behalf of the Union, of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office (2014/185/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 74 and Article 78(1) and (2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 439/2010 of the European Parliament and of the Council (1) provides that the European Asylum Support Office shall be open to the participation of Iceland, Liechtenstein, Norway and Switzerland as observers. Furthermore, that Regulation provides that arrangements shall be made, specifying in particular the nature, extent and manner in which those countries are to participate in the European Asylum Support Office's work. (2) On 27 January 2012, the Council authorised the Commission to open negotiations for an Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office (the Arrangement). The negotiations were successfully concluded by the initialling of the Arrangement on 28 June 2013. (3) The Arrangement should be signed. (4) As specified in recital 21 of Regulation (EU) No 439/2010, the United Kingdom and Ireland are taking part in and are bound by that Regulation. They should therefore give effect to Article 49(1) of Regulation (EU) No 439/2010 by taking part in this Decision. The United Kingdom and Ireland are therefore taking part in this Decision. (5) As specified in recital 22 of Regulation (EU) No 439/2010, Denmark is not taking part in and is not bound by that Regulation. Denmark is therefore not taking part in this Decision, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Arrangement between the European Union and the Swiss Confederation on the modalities of its participation in the European Asylum Support Office is hereby authorised, subject to the conclusion of the said Arrangement (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Arrangement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 February 2014. For the Council The President E. VENIZELOS (1) Regulation (EU) No 439/2010 of the European Parliament and of the Council of 19 May 2010 establishing a European Asylum Support Office (OJ L 132, 29.5.2010, p. 11). (2) The text of the Arrangement will be published together with the decision on its conclusion.